Title: To Thomas Jefferson from R. Potter, Jr., 9 August 1823
From: Potter, R., Jr.
To: Jefferson, Thomas


Sir,
Cumberland, R.I.
August 9, 1823.
I take the liberty to forward to you two numbers of my Papers, which, if found unworthy of perusal, will not much enhance your waste-paper surplusage. This enclosure has been ventured from an impression that yours are in accordance with the sentiments of enlightened and liberal Christianity; to the promotion of which the Gospel Palladium is professedly devoted. Will you deign to accept the humble offering?With profound respect for your illustrious character, I have the honour to be, &c.R. Potter, Jr.